United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 September 8, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-50412
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARTIN VELASQUEZ-LUGO,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 3:05-CR-1933
                        --------------------

Before KING, GARWOOD, and JOLLY, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Martin Velasquez-

Lugo raises arguments that are foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998), which held that 8 U.S.C.

§ 1326(b)(2) is a penalty provision and not a separate criminal

offense.   The Government’s motion for summary affirmance is

GRANTED, and the judgment of the district court is AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.